               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 1 of 22
 


BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
(212) 885-5000
Hilary F. Korman, Esq.
Scott E. Wortman, Esq.
Counsel for Palisades Acquisition XVI, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
PATRICIA HUNTER,                                                               :
                                                                               :
                                                       Plaintiff,              : Case No.: 1:16-cv-08779-ER
                                                                               :
                                  -against-                                    : Electronically Filed
                                                                               :
PALISADES ACQUISITION XVI, LLC                                                 :   PALISADES ACQUISITION
SHARINN & LIPSHIE, P.C.                                                        :    XVI, LLC’S ANSWER TO
HARVEY SHARINN                                                                 :     PLAINTIFF’S SECOND
                                                                               :    AMENDED COMPLAINT
                                                          Defendant.           :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          Defendant, Palisades Acquisition XVI, LLC (hereinafter, “Defendant” or “Palisades”), by

and through its attorneys, Blank Rome LLP, responds to Plaintiff’s First Amended Complaint

(hereinafter the “Complaint”) as follows:


                                              AS TO INTRODUCTION
          1.        Defendant denies each and every allegation contained in paragraph “1” of the

Complaint, except that it admits it sued Plaintiff in 2007 and obtained a default judgment against

her.

          2.        Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “2” of the Complaint.




{969028.1 }                                                     1 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 2 of 22
 


          3.       Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “3” of the Complaint.

          4.       Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “4” of the Complaint.

          5.       Defendant admits that this action arises under the FDCPA and that the Court has

federal question jurisdiction. Defendant denies knowledge or information sufficient to form a

belief as to each and every allegation contained in paragraph “5” of the Complaint.

          6.       Defendant denies each and every allegation contained in paragraph “6” of the

Complaint.

          7.       Defendant denies each and every allegation contained in paragraph “7” of the

Complaint.

          8.       Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “8” of the Complaint.

                                              AS TO PARTIES

          9.       Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “9” of the Complaint.

          10.      Defendant admits to each and every allegation contained in paragraph “10” of the

Complaint, but denies that it is Plaintiff’s putative judgment creditor.

           11.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “11” of the Complaint.

          12.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “12” of the Complaint.




{969028.1 }                                        2 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 3 of 22
 


          13.      Defendant denies each and every allegation contained in paragraph “13” of the

Complaint.

                                      AS TO STATEMENT OF FACTS

          14.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “14” of the Complaint.

          15.      Defendant admits that Plaintiff was sued in April of 2007, but denies each and every

other allegation contained in paragraph “15” of the Complaint.

          16.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “16” of the Complaint.

          17.      Defendant avers that Exhibit A speaks for itself, and that no further response is

necessary.

          18.      Admit.

          19.      Defendant denies each and every allegation contained in paragraph “19” of the

Complaint.

          20.      Defendant denies each and every allegation contained in paragraph “20” of the

Complaint.

          21.      Admit.

          22.      Defendant denies each and every allegation contained in paragraph “22” of the

Complaint.

          23.      Defendant denies each and every allegation contained in paragraph “23” of the

Complaint.

          24.      Defendant avers that Exhibit B speaks for itself and that no response is necessary.

          25.      Defendant avers that Exhibit B speaks for itself and that no response is necessary.




{969028.1 }                                         3 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 4 of 22
 


          26.      Defendant avers that Exhibit B speaks for itself and that no response is necessary.

          27.      Defendant avers that Exhibit B speaks for itself and that no response is necessary.

          28.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “28” of the Complaint.

          29.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “29” of the Complaint.

          30.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “30” of the Complaint.

          31.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “31” of the Complaint.

          32.      Defendant denies each and every allegation contained in paragraph “32” of the

Complaint.

          33.      Defendant denies each and every allegation contained in paragraph “33” of the

Complaint.

          34.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “34” of the Complaint. To the extent that Plaintiff is

referring to the Bernhart v. Asta Funding, Inc. matter referenced in paragraph “35” of the

Complaint, that case was primarily based on allegations unrelated to the Complaint, and, in any

event, there were no factual findings, findings on the merits, or class certification, and the Exhibit

C complaint is nothing more than unproven allegations. In addition, those unproven allegations

contested one instance of service by Loai Sarsour, where the consumer at issue (Charles Roberts)

admittedly resided at the service address [see ¶¶ 372-376 of Exhibit C] (but disputed the factual

details of service), and never prevailed on his claims at a traverse hearing [see Id. at ¶ 407]). There




{969028.1 }                                         4 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 5 of 22
 


is a stark difference between “sewer service” (i.e., a process server literally throwing the service

papers in the garbage, without any attempts to serve), and improper service that is determined to

be ineffective to confer personal jurisdiction.

          35.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “35” of the Complaint. There were no factual

findings, findings on the merits, or class certification and the Exhibit C complaint is nothing more

than unproven allegations. In addition, those unproven allegations contested one instance of

service by Loai Sarsour, where the consumer at issue (Charles Roberts) admittedly resided at the

service address [see ¶¶ 372-376 of Exhibit C] (but disputed the factual details of service), and

never prevailed on his claims at a traverse hearing [see Id. at ¶ 407]). There is a stark difference

between “sewer service” (i.e., a process server literally throwing the service papers in the garbage,

without any attempts to serve), and improper service that is determined to be ineffective to confer

personal jurisdiction.

          36.      Defendant denies each and every allegation contained in paragraph “36” of the

Complaint.

          37.      Defendant denies each and every allegation contained in paragraph “37” of the

Complaint.

          38.      Defendant denies each and every allegation contained in paragraph “38” of the

Complaint.

          39.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “39” of the Complaint.

          40.      Defendant avers that Exhibit D speaks for itself and that no response is necessary.




{969028.1 }                                         5 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 6 of 22
 


          41.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “41” of the Complaint. Plaintiff restates Exhibit D

out of context and makes it impossible for Defendant to either admit or deny the allegations.

Defendant further states that Exhibit D speaks for itself.

          42.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “42” of the Complaint. Plaintiff restates Exhibit D

out of context and makes it impossible for Defendant to either admit or deny the allegations.

Defendant further states that Exhibit D speaks for itself.

          43.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “43” of the Complaint.

          44.      Defendant denies each and every allegation contained in paragraph “44” of the

Complaint.

          45.      Defendant admits only that it obtained a default judgment against Plaintiff in 2007.

Defendant denies each and every other allegation contained in paragraph “45” of the Complaint.

          46.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “46” of the Complaint.

          47.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “47” of the Complaint.

          48.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “48” of the Complaint.

          49.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “49” of the Complaint.




{969028.1 }                                         6 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 7 of 22
 


          50.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “50” of the Complaint.

          51.      Defendant avers that Exhibit E speaks for itself and that no response is necessary.

          52.      Defendant denies each and every allegation contained in paragraph “52” of the

Complaint.

          53.      Defendant avers that Exhibit E speaks for itself and that no response is necessary.

          54.      Defendant avers that Exhibit E speaks for itself and that no response is necessary.

          55.      Defendant denies that the judge “deemed the application meritorious,” and avers,

as to the remaining allegations, that Exhibit E speaks for itself and that no response is necessary.

          56.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “56” of the Complaint.

          57.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “57” of the Complaint.

          58.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “58” of the Complaint.

          59.      Admit.

          60.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “60” of the Complaint.

          61.      Defendant admits only that Wolpoff & Abramson LLP are listed as the attorneys

for Defendant in the eCourts system for the collections lawsuit against Ms. Hunter, but deny

knowledge or information sufficient to form a belief as to each and every other allegation contained

in paragraph “61” of the Complaint.




{969028.1 }                                         7 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 8 of 22
 


          62.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “62” of the Complaint.

          63.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “63” of the Complaint.

          64.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “64” of the Complaint.

          65.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “65” of the Complaint.

          66.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “66” of the Complaint.

          67.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “67” of the Complaint.

          68.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “68” of the Complaint.

          69.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “69” of the Complaint.

          70.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “70” of the Complaint.

          71.      Defendant denies each and every allegation contained in paragraph “71” of the

Complaint.

          72.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “72” of the Complaint.




{969028.1 }                                        8 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 9 of 22
 


          73.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “73” of the Complaint.

          74.      Defendant denies each and every allegation contained in paragraph “74” of the

Complaint.

          75.      Defendant denies each and every allegation contained in paragraph “75” of the

Complaint.

          76.      Defendant denies each and every allegation contained in paragraph “76” of the

Complaint.

          77.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “77” of the Complaint.

          78.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “78” of the Complaint.

          79.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “79” of the Complaint.

          80.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “80” of the Complaint.

          81.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “81” of the Complaint.

          82.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “82” of the Complaint.

          83.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “83” of the Complaint.




{969028.1 }                                        9 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 10 of 22
 


          84.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “84” of the Complaint.

          85.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “85” of the Complaint.

          86.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “86” of the Complaint.

          87.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “87” of the Complaint.

          88.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “88” of the Complaint.

          89.      Defendant denies each and every allegation contained in paragraph “89” of the

Complaint.

          90.      Defendant denies each and every allegation contained in paragraph “90” of the

Complaint.

          91.      Defendant denies each and every allegation contained in paragraph “91” of the

Complaint.

          92.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “92” of the Complaint.

          93.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “93” of the Complaint.

          94.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “94” of the Complaint.




{969028.1 }                                       10 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 11 of 22
 


          95.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “95” of the Complaint.

          96.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “96” of the Complaint.

          97.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “97” of the Complaint.

          98.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “98” of the Complaint.

          99.      Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “99” of the Complaint.

          100.     Defendant denies each and every allegation contained in paragraph “100” of the

Complaint.

          101.     Defendant denies each and every allegation contained in paragraph “101” of the

Complaint.

          102.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “102” of the Complaint.

          103.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “103” of the Complaint.

          104.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “104” of the Complaint.

          105.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “105” of the Complaint.




{969028.1 }                                       11 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 12 of 22
 


          106.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “106” of the Complaint.

          107.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “107” of the Complaint.

          108.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “108” of the Complaint.

          109.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “109” of the Complaint.

          110.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “110” of the Complaint.

          111.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “111” of the Complaint.

          112.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “112” of the Complaint.

          113.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “113” of the Complaint.

          114.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “114” of the Complaint.

          115.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “115” of the Complaint.

          116.     Defendant denies each and every allegation contained in paragraph “116” of the

Complaint.




{969028.1 }                                       12 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 13 of 22
 


          117.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “117” of the Complaint.

          118.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “118” of the Complaint.

          119.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “119” of the Complaint.

          120.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “120” of the Complaint.

          121.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “121” of the Complaint.

          122.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “122” of the Complaint.

          123.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “123” of the Complaint.

          124.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “124” of the Complaint.

          125.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “125” of the Complaint.

          126.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “126” of the Complaint.

          127.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “127” of the Complaint.




{969028.1 }                                       13 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 14 of 22
 


          128.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “128” of the Complaint.

          129.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “129” of the Complaint.

          130.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “130” of the Complaint.

          131.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “131” of the Complaint.

          132.     Defendant denies each and every allegation contained in paragraph “132” of the

Complaint.

          133.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “133” of the Complaint.

          134.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “134” of the Complaint.

          135.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “135” of the Complaint.

          136.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “136” of the Complaint.

          137.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “137” of the Complaint.

          138.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “138” of the Complaint.




{969028.1 }                                       14 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 15 of 22
 


          139.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “139” of the Complaint.

          140.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “140” of the Complaint.

          141.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “141” of the Complaint.

          142.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “142” of the Complaint.

          143.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “143” of the Complaint.

          144.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “144” of the Complaint.

                                AS TO FIRST CLAIM FOR RELIEF

          145.     In response to paragraph “145” of the Complaint, Defendant reasserts and

incorporates all responses in paragraphs “1” to “144” by reference.

          146.     Defendant denies each and every allegation contained in paragraph “146” of the

Complaint.

          147.     The Congressional intent of the FDCPA speaks for itself, and no response is

necessary.

          148.     The Congressional intent of the FDCPA speaks for itself, and no response is

necessary.

          149.     Defendant denies each and every allegation contained in paragraph “149” of the

Complaint.




{969028.1 }                                       15 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 16 of 22
 


          150.     Defendant denies each and every allegation contained in paragraph “150” of the

Complaint.

          151.     Defendant denies each and every allegation contained in paragraph “151” of the

Complaint.

                              AS TO SECOND CLAIM FOR RELIEF

          152.     In response to paragraph “152” of the Complaint, Defendant reasserts and

incorporates all responses in paragraphs “1” to “152” by reference.

          153.     New York General Business Law Section 349(a) speaks for itself, and no response

is necessary.

          154.     New York General Business Law Section 349(a) speaks for itself, and no response

is necessary.

          155.     Defendant denies each and every allegation contained in paragraph “155” of the

Complaint.

          156.     Defendant denies each and every allegation contained in paragraph “156” of the

Complaint.

          157.     Defendant denies each and every allegation contained in paragraph “157” of the

Complaint.

          158.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “158” of the Complaint.

          159.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “159” of the Complaint.

          160.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “160” of the Complaint.




{969028.1 }                                       16 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 17 of 22
 


          161.     Defendant denies each and every allegation contained in paragraph “161” of the

Complaint.

          162.     Defendant denies each and every allegation contained in paragraph “162” of the

Complaint.

          163.     Defendant denies each and every allegation contained in paragraph “163” of the

Complaint.

          164.     Defendant denies each and every allegation contained in paragraph “164” of the

Complaint.

          165.     Defendant denies each and every allegation contained in paragraph “165” of the

Complaint.

          166.     Defendant denies each and every allegation contained in paragraph “166” of the

Complaint.

          167.     Defendant denies each and every allegation contained in paragraph “167” of the

Complaint.

                               AS TO THIRD CLAIM FOR RELIEF

          168.     In response to paragraph “168” of the Complaint, Defendant reasserts and

incorporates all responses in paragraphs “1” to “167” by reference.

          169.     Paragraph “169” states a legal conclusion to which no response is necessary. To

the extent that a response is determined to be required, the allegations are denied.

          170.     Paragraph “170” states a legal conclusion to which no response is necessary. To

the extent that a response is determined to be required, the allegations are denied.

          171.     Paragraph “171” states a legal conclusion to which no response is necessary. To

the extent that a response is determined to be required, the allegations are denied.




{969028.1 }                                       17 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 18 of 22
 


          172.     Defendant denies each and every allegation contained in paragraph “172” of the

Complaint.

          173.     Defendant denies each and every allegation contained in paragraph “173” of the

Complaint.

          174.     Defendant denies knowledge or information sufficient to form a belief as to each

and every allegation contained in paragraph “174” of the Complaint.

          175.     Defendant denies each and every allegation contained in paragraph “175” of the

Complaint.

          176.     Defendant denies each and every allegation contained in paragraph “176” of the

Complaint.

          177.     Defendant denies each and every allegation contained in paragraph “177” of the

Complaint.

                        AS AND FOR A FIRST AFFIRMATIVE DEFENSE
                                   (Statute of Limitations)
                                                     
          178.     Defendant is informed and believes, and, based thereon alleges, that Plaintiff’s

Complaint, and each cause of action contained therein, or portions thereof, are barred by the

applicable statutes of limitations.


                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE
                                   (Mitigation of Damages)

          179.      Plaintiff is not entitled to recover any damages, or any recovery awarded should

be reduced by the amount of damages which reasonably could have been avoided because Plaintiff

failed to take reasonable steps to mitigate her damages with respect to the matters alleged in the

Complaint.




{969028.1 }                                        18 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 19 of 22
 


                        AS AND FOR A THIRD AFFIRMATIVE DEFENSE
                                      (Fed.R.Civ. P. 8)

          180.     Plaintiff’s Complaint, and each cause of action contained therein, are barred for

failure to comply with Fed.R.Civ.P. 8, directing that a "pleading that states a claim for relief must

contain: . . . a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2).


                       AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
                                (No Knowledge or Ratification)

          181.     Plaintiff’s Complaint and each purported cause of action alleged therein against

Defendant are barred because Defendant had no knowledge of, nor did it participate in, approve,

authorize, or ratify, any of the alleged misconduct of any other Defendant.


                        AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
                              (No Intentional or Malicious Conduct)

          182.      As a separate, affirmative defense, Defendant contends that it did not engage in

any conduct that was outrageous, intentional and malicious or done with reckless disregard with

respect to Plaintiff. Defendant also alleges that it never engaged in any knowing, willful or

fraudulent conduct with respect to Plaintiff.


                        AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
                                (Not Actual or Proximate Cause)

          183.      Plaintiff is barred from any recovery or relief against Defendant because Defendant

was not the actual or proximate cause of any of the damages, if any, alleged in the Complaint.




{969028.1 }                                         19 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 20 of 22
 


                      AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
                                   (No Declaratory Relief)

          184.     As a separate, affirmative defense, Defendant alleges that Plaintiff is not entitled to

declaratory relief based on a claim under the FDCPA.


                      AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
                                  (No Dominion or Control)

          185.     As a separate, affirmative defense, Defendant alleges that it exercised no dominion

or control over Plaintiff’s property, nor directed or authorized anyone else to do so.


                              AS AND FOR A FIRST CROSS CLAIM
                 (Legal Malpractice against Sharinn & Lipshie, P.C. and Harvey Sharinn)

          186      This Second Amended Complaint alleges, inter alia, that Sharinn & Lipshie, P.C.

(“S & L”) and Harvey Sharinn (collectively, “S&L Defendants”) failed to file a notice of

appearance in a collection action in which S & L Defendants were representing Palisades against

Plaintiff. By failing to file a notice of appearance, S&L Defendants were apparently not notified

when Plaintiff successfully moved to vacate a default judgment entered against her. The S&L

Defendants subsequently served restraining notices and received monies in an attempt to enforce

that judgment, in purported violation of the FDCPA and other laws. The Second Amended

Complaint further alleges that Palisades is vicariously liable for the S&L Defendants’ conduct.


          187.     To the extent it is determined that these allegations are true and that the law has

been violated, the S & L Defendants committed legal malpractice. The S&L Defendants failed to

exercise the ordinary reasonable skill and knowledge commonly possessed by a member of the

legal profession, and that such conduct proximately caused Palisades to sustain actual and

ascertainable damages (by way of attorneys’ fees and other ongoing damages).




{969028.1 }                                          20 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 21 of 22
 


                            AS AND FOR A SECOND CROSS CLAIM
                     (Contractual Indemnification against Sharinn & Lipshie, P.C.)

          188.     Data Search NY, Inc. d/b/a TRAKAmerica (“TRAK”) and S & L, a law firm, are

parties to a Legal Services Agreement, dated July 16, 2012 (the “LSA”). Under the LSA, TRAK

engaged S & L to provide its clients with account collection services in New York. The LSA

contains an indemnification provision that requires S & L to indemnify TRAK and its clients

against, among other things, claims arising from any actual or alleged violations by S & L and/or

its agents of any applicable federal, state, or local laws and regulations. Palisades is one of

TRAK’s clients under the LSA, and therefore, the LSA’s indemnification provision applies to it

in connection with the allegations made by Plaintiff.

          189.     Due to this ongoing litigation, Palisades has incurred, and continues to incur, legal

fees for which S & L must indemnify Palisades pursuant to the LSA.


                        AS AND FOR A THIRD CROSS CLAIM
        (Common Law Indemnification against Sharinn & Lipshie, P.C. and Harvey Sharinn)

          190.     While denying any liability on its part to Plaintiff, Palisades maintains that in the

event it is adjudged liable for any loss, damage, or injury Plaintiff may have sustained, such

liability is technical, secondary, and vicarious in nature and was a result of the active culpable

conduct or negligence of co-defendants Sharinn & Lipshie, P.C. and Harvey Sharinn.

          WHEREFORE, Defendant requests that the Court enter an order (1) dismissing the

complaint with prejudice; (2) awarding Defendant their costs and expenses incurred herein,

including under its cross-claims; and (3) awarding Defendant such other and further relief as the

Court may deem just and proper.




{969028.1 }                                         21 
 
               Case 1:16-cv-08779-ER Document 83 Filed 10/30/18 Page 22 of 22
 


Dated: New York, New York
       August 30, 2018

                                                   BLANK ROME LLP

                                                   By:   s/ Hilary F. Korman
                                                         Hilary F. Korman
                                                         Scott E. Wortman
                                                         The Chrysler Building
                                                         405 Lexington Avenue
                                                         New York, New York 10174
                                                         Telephone: (212) 885-5118
                                                         E-mail: hkorman@blankrome.com
                                                         Counsel for Defendant Palisades
                                                         Acquisition XVI, LLC




{969028.1 }                                  22 
 
